Wells, J.
— It is contended in argument, that the plaintiffs had no title to the logs, for the conversion of which damages are claimed. But that objection is not made in the exceptions. It appears by them, that the counsel for the defendants contended, that the evidence did not disclose a joint conversion by all the defendants, and “ requested the Court to instruct the jury, that in order to make the defendants guilty of a joint conversion, their acts must have been cotemporaneous.” The Court instructed the jury, that there must be a joint conversion, and in substance, that the acts of the defendants for'the purpose of effecting a conversion'need not be cotemporaneous.
All persons, who direct or assist in committing a trespass or the conversion of personal property, acting in concert, are liable jointly. Their acts and purposes may all tend to the same result, though they take place at different periods. Their acts may follow each other at intervals of time, but in the end produce the injury contemplated. The putting of marks upon the logs for the purpose of aiding the other defendants in their conversion, would render Shaw jointly liable with the other defendants, who caused them to be driven and manufactured. And there does not appear to be any error in the instructions.
It is contended, that there was not sufficient evidence from which the jury could infer a joint conversion. But that question cannot be considered upon the exceptions, but only upon a motion for a new trial. Exceptions overruled.
Shepley, C. J. and Rice, J. concurred.
Hathaway, J. debutante.